PONDER, Justice.
This suit involves the right of the relator to qualify as a candidate for the Democratic nomination in a primary election for the office of member of the House of Representatives of the United States Congress from the Second Congressional District of the State of Louisiana.
In this Court appellee has filed a motion to transfer the appeal under the holding in Grace v. Boggs, 220 La. 22, 55 So.2d 768, 769. In that case this Court held: “The instant appeal, which involves solely the assertion and enforcement of a political right granted by statute, is not cognizable here under our appellate jurisdiction as defined by Section 10 of Article 7- — for, obviously, there is no amount (monetary or something capable of monetary appraisal) in controversy nor does it fall within any of the other types of cases of which we have appellate jurisdiction, even though there be no-amount in dispute.” Therefore, the appeal in this case lies properly to the Court of Appeal, Parish of Orleans, under the provisions of LSA-R.S. 13:4441.
It is ordered that this appeal be transferred to the Court of Appeal, Parish of Orleans, provided that the record is filed in that court within two days from the date-of this decree, otherwise, the appeal shall be dismissed. The costs incurred in this, court shall be paid by appellant.